Appellant seems to take the position that we should go to the statement of facts for the purpose of determining whether the officers delivered a search warrant to him before he consented to the search. The voir dire examination of the officer referred to in the original opinion is found in the qualification appended to appellant's bills of exception. No exception was taken to the action of the court in qualifying the bills, and we are therefore bound to consider the bills in the light of the qualification. The fact that statements apparently contradictory of the testimony given by the officer on his voir dire examination might appear in the statement of facts would not authorize this court to conclude that the bill of exception as qualified does not correctly state the disputed matter. It is the rule that "when a bill of exception contradicts the statement of facts in any specified particular, the bill will be held to control and to correctly state the disputed matter." Branch's Ann. Tex. P. C., Sec. 217; Pitts v. State, 60 Tex.Crim. R., 132 S.W. 803.
We are of the opinion that the trial court was warranted in drawing the conclusion from the testimony given by the officer on his voir dire examination that the appellant consented to the search.
The motion for rehearing is overruled.
Overruled.